Judgement rendered on May 6, 1968, convicting defendant, upon
his plea of guilty, of criminal possession of a narcotic drug in the fourth degree, and sentencing him, after a hearing adjudicating him a narcotic addict, to the care and custody of the Narcotics Addiction Control Commission for a period not exceeding 36 months, unanimously modified, on the law, to the extent of remitting the case for a jury trial on the sole issue of whether the defendant is a narcotic addict and otherwise affirmed. The Court of Appeals recently held, in the case of People v. Fuller (24 N Y 2d 292, 301) as follows: “ We hold that in failing to accord a convicted addict a jury trial on the issue of his addiction, section 208 (subd. 2) of the Mental Hygiene Law violates the equal protection clause of the Fourteenth Amendment. Save in that respect the statute contains no constitutional defect”. Concur—Eager, J. P., Capozzoli, Tilzer, Markewich and Bastow, JJ.